

Exhibit 10.19






June 19, 2013




Michael Grainger, Chairman, Compensation Committee
ScanSource, Inc.
6 Logue Court
Greenville, South Carolina 29615


Dear Mike:


Pursuant to my Amended and Restated Employment Agreement (“Agreement”) dated
June 6, 2011, as further amended effective July 1, 2012, I am eligible to
receive incentive compensation from ScanSource, Inc. (“Company”) in accordance
with certain performance goals as identified in Exhibit A to the Agreement.


In order to better align my incentive compensation with the new executive
officer bonus program to be established by the Company, I hereby voluntarily
agree to forego for fiscal 2014 a portion of any incentive compensation to which
I may otherwise be entitled under the Agreement for a more limited variable
compensation design with a target bonus opportunity equal to 150% of my base
salary and subject to a cap of 200% of my base salary


By signing below, the Company acknowledges and accepts this offer of reduction
of my variable compensation for fiscal year 2014. Except as modified herein, the
Agreement remains in full force and effect in accordance with its terms.


Sincerely,


/s/ Michael L. Baur


Michael L. Baur




ACKNOWLEDGED AND ACCEPTED


ScanSource, Inc.




By: John J. Ellsworth        


Date:     6/19/13        

